Name: Council Regulation (EEC) No 2390/89 of 24 July 1989 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: health;  beverages and sugar;  foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|31989R2390Council Regulation (EEC) No 2390/89 of 24 July 1989 laying down general rules for the import of wines, grape juice and grape must Official Journal L 232 , 09/08/1989 P. 0007 - 0009 Finnish special edition: Chapter 3 Volume 30 P. 0057 Swedish special edition: Chapter 3 Volume 30 P. 0057 COUNCIL REGULATION (EEC) No 2390/89 of 24 July 1989 laying down general rules for the import of wines, grape juice and grape must THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas the general rules for the import of wines, grape juice and grape must, laid down by Regulation (EEC) No 354/79 (3), as last amended by Regulation (EEC) No 2244/89 (4), have been substantially amended; whereas, following a number of successive consolidations of the Community rules on wine, it is appropriate, for reasons of clarity, to consolidate the said Regulation; Whereas Article 70 (1) of Regulation (EEC) No 822/87 provides that the imported products covered by that Article must be accompanied by a certificate and an analysis report issued by a body or service designated by the third country in which the products originate; whereas the conditions which the analysis report must meet have to be laid down; Whereas provision should be made pursuant to Article 70 (2) (b) of Regulation (EEC) No 822/87 for dispensing with the certificate and analysis report in the case of products which are imported from third countries in limited quantities and packed in small containers; whereas, to simplify controls, the condition as to quantity may be considered as fulfilled in the case of imports from third countries whose total annual exports to the Community are already very small; whereas, in this case, to avoid deflection of trade, the wines must not only originate in those countries but must be imported from them; Whereas some third countries, having established vis-Ã -vis their wine producers an effective inspection system implemented by the bodies or services of those third countries, referred to in Article 70 (1) (a) of Regulation (EEC) No 822/87, have expressed an interest in the possibility of authorizing the producers themselves to issue certificates and analysis reports provided for in that Article; whereas, with a view to facilitating trade with those third countries, in so far as they have concluded undertakings with the Community which include clauses, concerning closer cooperation on the prevention of fraud and maintain good trade relations with the Community, it is appropriate to authorize those concerned, in a manner similar to that already allowed for wines of Community origin, to consider documents issued by the producers themselves as documents issued by the said bodies or services of the third countries, provided that they provide appropriate assurances and exert proper control over the issue of such documents; Whereas, in order to test the effectiveness of the new system, it should be stipulated from the outset, that these rules will apply only for a trial period; Whereas, in view of the need to ensure swift and effective protection of consumers, it is essential to provide for the possibility of suspending the new arrangements before the end of the test period in the event of a health risk to the consumer or in the event of fraud; Whereas with a view to facilitating trade with third countries which can provide sufficient assurances with regard to the production of wine, it is appropriate to stipulate that only certain particulars need be provided with regard to wine originating in those third countries, HAS ADOPTED THIS REGULATION: Article 1 1. The certificate and the analysis report referred to in Article 70 (1) (a), first and second indents respectively of Regulation (EEC) No 822/87 shall form a single document: (a) the ´certificate' part of which shall be made out by a body of the third country in which the products originated, those countries to be indicated on a list to be adopted; (b) the ´analysis report' part of which shall be made out by an official laboratory recognized by the third country in which the products originated, that laboratory also to appear on the list referred to under (a). 2. In accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87 and on condition that the assurances provided by the third country concerned have been accepted by the Community, documents drawn up by the producers may be considered as certificates or analysis reports made out by the bodies and laboratories appearing on the list referred to in paragraph 1, provided that: (a) those producers have individually been so authorized by the said bodies, (b) those bodies: - supervise the authorized producers, - have forwarded to the Commission the names and addresses of the producers referred to in (a) together with their official registration numbers, - notify the Commission when a producer's authorization is withdrawn. Article 2 The analysis report shall include the following information: (a) in the case of wines and grape must in fermentation: - the total alcoholic strength by volume, - the actual alcoholic strength by volume; (b) in the case of grape must and grape juice: - the density; (c) in the case of wines, grape must and grape juice: - the total dry extract, - the total acidity, - the volatile acid content, - the citric acid content, - the total sulphur dioxide content, - the presence of varieties obtained from interspecific crossings (direct producer hybrids) or other varieties not belonging to the Vitis vinivera species. Notwithstanding the first paragraph, and in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87 documents the ´analysis report' part of which contains only the following information: - the actual alcoholic strength by volume, - the total acidity, - the total sulphur dioxide content, may be accepted for wines originating in a third country which has provided specific assurances, the wines being put up in labelled containers, of a content not exceeding 60 litres and having a non-recoverable closure. Article 3 1. In accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87, Article 1 (2) and the second paragraph of Article 2 may be: - amended to take account of any simplification of the corresponding provisions applicable in the Community, - suspended if it is found that the products to which these measures apply have been the subject of falsification likely to result in a health risk to the consumer or of oenological practices not authorized in the Community. 2. Article 1 (2) and the second paragraph of Article 2 shall apply from 1 January 1986 to 31 December 1989. Article 4 1. No certificate or analysis report shall be required for products originating in or coming from third countries in containers of two litres or less, where the total quantity transported, even if it is composed of two or more individual consignments, does not exceed 60 litres. 2. The certificate and analysis report shall also be dispensed with for: - quantities of wine of 15 litres or less: - carried in the luggage of travellers, - sent in small consignments to private individuals where such quantities are obviously intended for the personal or family consumption of the persons concerned, - wines and grape juice in containers of four litres or less originating in and imported from third countries whose annual exports to the Community are less than 1 000 hectolitres, - wines and grape juice forming part of the belongings of private individuals who are moving house, - wines and grape juice for trade fairs qualifying for the customs arrangements laid down for that purpose, provided that the products in question are put up in containers of two litres or less, - quantities of wine, grape must and grape juice imported for the purpose of scientific and technical experiments, subject to a maximum of one hectolitre, - wines for diplomatic, consular or similar establishments, imported as part of their duty-free allowance, - wines and grape juice held on board international means of transport as victualling supplies. Nothing in this Regulation shall affect the operation of the arrangements applicable to frontier zone workers. 3. This Regulation shall not apply to the following liqueur wines: - port, Madeira and SetÃ ºbal muscatel falling within CN codes 2204 21 41, 2204 21 51, 2204 29 41, 2204 29 51, - Tokaji (Aszu and Szamorodni) falling within CN codes 2204 21 41, 2204 21 51, 2204 29 45, 2204 29 55 and Boberg liqueur wine accompanied by a certificate of designation or origin. 4. The third countries referred to in the second indent of paragraph 2 first subparagraph shall be specified in detailed rules of application. Article 5 1. Regulation (EEC) No 354/79 is hereby repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation and should be read in accordance with the correlation table set out in the Annex. Article 6 This Regulation shall enter into force on 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1989. For the Council The President H. NALLET (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 31. (3) OJ No L 54, 5. 3. 1979, p. 97. (4) OJ No L 216, 27. 7. 1989, p. 1. ANNEX CORRELATION TABLE Regulation (EEC) No 354/79 This Regulation Article 1 Article 1 Article 1a Article 2 Article 1b Article 3 Article 2 Article 4 Article 3 - Article 4 Article 5 Article 5 Article 6